Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 17 January 1808
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                  
                     Monsieur Le Président 
                     
                     Philade 17. Janvier 1808.
                  
                  Dans le tourbillon des immenses occupations qui absorbent maintenant Votre attention il est possible qu’un fait important vous ait Echappé. L aurora du 15. ou 16 de ce mois mensionne d’aprés un papier anglais, la reçeption magnifique faite a london, au ministre Envoyé par le Chef negre Christophe de St. Domingue et a l Envoÿe anglais de retour du Lieu
                     . Ce Trait confirme les craintes que je vous ai témoignèes par ma Lettre du 23. Novembre der.
                  J’ignore si vs avés Expédié qque agent confidentiel auprés de Pétion rival de Christoph que ve politique doit lui opposer. Divide ut imperes.
                  Je suis de plus en plus dans Lopinion que le Gouvernement anglais Craignant la Catastrophe de son île en Europe s occupe de venir dèfinitivement sEtablir en Amèrique, et peut Etre trés prés de vous.—Ne perdés pas de vüe les florides. Mr. Rose a Eu sans doute pour Objet dans ses Dèlais de Conferer avant tout avec les traitres de ce pays et les agens d’Angleterre!!! Craignés son OR.
                  Je crois qu’en ce moment de Crise il faut prodiguer L argent pour sauver Le Vaisseau de L’Etat, Employer des agens Adroits & les bien Paÿer de connoître les résultants des Conciliebales qui se tiennent maintenant par les Burr & co. (qu’il faut surveiller de près).
                  La Politique des E:u Exige quelque stratagême pour opposer Erskine a Rose. avés vous En fin le Télégraphe que j’ai recommandé dés Juillet dr si nècessaire a vos communications de New Orléans a Boston &c?
                  Votre Ministre de la Guerre active t’il les milices des Parties hautes de la Louisiane Georgie et Carolines? il devroit Envoyer quelque militaire d’influence & les animer. avec un peu d’argent on avançeroit les prèparatifs, on feroit des prosèlites—
                  Je me refére pour le surplus aux moyens de Dèfense indiques dans mes Precèdentes.
                  Ne negligés point les Quakers. Ils doivent craindre pour luer Commerce et leur argens. Si les anglais rèusissent, Quelles Taxes a supporter par Eux! ils auroient meilleur marché de Gagner Rose quoiquil en soit leur influence peut vous servir beaucoup.
                  Faites surveiller, Je vous prie les maitres de Postes et leurs Commis. Excusés Monsieur le President ces observations En faveur de mon Zele sincére pour Votre Patrie et mon sincere  & respectueux attachement pour vous.
               